       Case 1:19-cv-03175-NRB Document 5 Filed 09/02/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 VICTOR FERREIRA-ROSARIO,
                                                            ORDER
                    Petitioner,
                                                    19 Civ. 3175 (NRB)
               - against -
                                                    18 Cr. 173-7 (NRB)

 UNITED STATES OF AMERICA,

                Respondent.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      WHEREAS, on December 20, 2018, the Court sentenced petitioner

Victor Ferreira-Rosario to 78 months’ imprisonment (18-CR-0173-7,

ECF No. 71);

      WHEREAS,    on   April   8,   2019,   petitioner   filed    a   petition

requesting that the Court vacate his sentence pursuant to 28 U.S.C.

§ 2255 for ineffective assistance of counsel (19-CV-3175, ECF No.

1);

      WHEREAS, on August 20, 2019, the Court dismissed the petition

without prejudice for want of jurisdiction due to petitioner’s

direct appeal of his sentence (19-CV-3175, ECF No. 4);

      WHEREAS, on August 28, 2020, the U.S. Court of Appeals for

the   Second     Circuit   dismissed    petitioner’s     direct   appeal   as

untimely and issued a mandate restoring this Court’s jurisdiction

(18-CR-0173-7, ECF No. 166); and
         Case 1:19-cv-03175-NRB Document 5 Filed 09/02/20 Page 2 of 3



     WHEREAS, the Court cannot conclude at this stage that it

plainly appears from the petition that petitioner is not entitled

to relief; it is hereby

     ORDERED that the Government shall file a response to the

petition by October 16, 2020; and it is further

     ORDERED that petitioner shall have until November 16, 2020 to

file a reply to the Government’s response and, absent further

order, the petition shall be considered fully submitted as of that

date; and it is further

     ORDERED that all further papers filed or submitted for filing

regarding this petition must also include the criminal docket

number and must also be docketed in the criminal case.


Dated:      New York, New York
            September 2, 2020


                                                NAOMI REICE BUCHWALD
                                            UNITED STATES District JUDGE




                                      2
      Case 1:19-cv-03175-NRB Document 5 Filed 09/02/20 Page 3 of 3



A copy of the foregoing has been mailed to:

     Victor Ferreira-Rosario, ID No. 85505-054
     MOSHANNON VALLEY CORRECTIONAL INSTITUTION
     555 GEO DRIVE
     PHILIPSBURG, PA 16866
